     Case 3:20-cv-00796-BEN-AHG Document 22 Filed 01/04/21 PageID.241 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    ROBERT GRUDER, an individual,                      Case No.: 3:20-cv-00796-BEN-AHG
11                                      Plaintiff,
                                                         ORDER GRANTING UNOPPOSED
12    v.                                                 MOTION FOR LEAVE TO FILE
13                                                       AMENDED COMPLAINT
      CRISP MARKETING, LLC,
14                                    Defendant.         [ECF No. 17]
15
16         This matter comes before the Court on Plaintiff Robert Gruder’s (“Plaintiff”)
17   Motion for Leave to File a First Amended Complaint. ECF No. 17. Defendant Crisp
18   Marketing, LLC (“Crisp”) did not file a response. The Motion is now ripe for
19   determination.
20   I.    LEGAL STANDARD
21         Once a responsive pleading is filed, a plaintiff can amend a complaint “only with
22   the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The
23   court should freely give leave when justice so requires.” Id.; see also Morongo Band of
24   Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.1990) (stating that leave to amend
25   is to be granted with “extreme liberality”). “The power to grant leave to amend,
26   however, is entrusted to the discretion of the district court, which determines the
27   propriety of a motion to amend by ascertaining the presence of any of four factors: bad
28   faith, undue delay, prejudice to the opposing party, and/or futility.” Serra v. Lappin, 600

                                                     1
                                                                              3:20-cv-00796-BEN-AHG
     Case 3:20-cv-00796-BEN-AHG Document 22 Filed 01/04/21 PageID.242 Page 2 of 2



 1   F.3d 1191, 1200 (9th Cir. 2010) (quotation marks and citation omitted). Generally,
 2   amendments adding claims are granted more freely than amendments adding parties.
 3   Union Pacific R.R. Co. v. Nevada Power Co., 950 F.2d 1429, 1432 (9th Cir. 1991).
 4   II.    ANALYSIS
 5          Plaintiff initially sued Crisp for alleged violations of the Telephone Consumer
 6   Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Through his Motion, Plaintiff
 7   seeks to add Boomsourcing, LLC d/b/a Boom.ai (“Boom”), a Utah limited liability
 8   company, as a Defendant in this action. Mot., ECF No. 17, 2. Plaintiff alleges that
 9   through discovery he learned that Crisp “associated with two other entities to initiate
10   unlawful calls to Plaintiff,” one of which is Boom. Id. Plaintiff further states the other
11   entity recently filed for bankruptcy, and thus, he is not adding that entity to this action.
12   Id.
13          The Court finds the present Motion is not made in bad faith, would not cause
14   undue delay to these proceedings, would not prejudice the opposing party, and would not
15   be futile. See Serra, 600 F.3d at 1200. Accordingly, the Motion is granted.
16   III.   CONCLUSION
17          Plaintiff’s Motion for Leave to File a First Amended Complaint (ECF No. 17) is
18   GRANTED. Plaintiff shall file his Amended Complaint within fourteen (14) days of this
19   Order.
20          IT IS SO ORDERED.
21          Dated: January 4, 2021
22
23
24
25
26
27
28

                                                    2
                                                                                3:20-cv-00796-BEN-AHG
